Exhibit 10.27

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (“Agreement”) entered into as of [GRANT
DATE] (the “Grant Date”), by and between Fluor Corporation, a Delaware
corporation (the “Company”), and you (“Grantee” or “you”) evidences the grant to
Grantee of a Stock Unit Award (“RSU Award”) under the Fluor Corporation
Amended & Restated 2008 Executive Performance Incentive Plan (the “Plan”). 
Capitalized terms used in this Agreement and not defined herein have the meaning
set forth in the Plan.

 

Section 1.                                          AWARD SUBJECT TO PLAN

 

This RSU Award is made subject to all of the terms and conditions of this
Agreement and the Plan, including any terms, rules or determinations made by the
Committee, pursuant to its administrative authority under the Plan and such
further terms as are set forth in the Plan that are applicable to awards
thereunder, including without limitation provisions on adjustment of awards,
non-transferability, satisfaction of tax requirements and compliance with other
laws.

 

Section 2.                                          RESTRICTED STOCK UNIT AWARD

 

The Company hereby awards Grantee restricted stock units (“RSUs”), subject to
the terms and conditions set forth herein.  Each RSU represents the right to
receive one share of Company common stock, par value $.01 per share (“Shares”),
pursuant to this RSU Award, subject to the terms and conditions set forth
herein.  Subject to the provisions of Section 3 and Section 4 hereof, upon the
issuance to Grantee of Shares hereunder, Grantee shall also receive cash in an
amount equivalent to any dividends or distributions paid or made by the Company
from the date of this RSU Award to the date of the issuance of the Shares with
respect to an equivalent number of Shares so issued.

 

Section 3.                                          RESTRICTIONS ON SALE OR
OTHER TRANSFER

 

Each RSU awarded to Grantee pursuant to this Agreement shall be subject to
forfeiture to the Company and each RSU may not be sold or otherwise transferred
except pursuant to the following provisions:

 

(a)                                 The RSUs shall be held in book entry form by
the Company until (1) the restrictions set forth herein lapse in accordance with
the provisions of Section 4, at which time the RSUs will be converted to Shares,
or (2) until the RSUs are forfeited pursuant to Section 3(c) hereof.

 

(b)                                 No such RSUs may be sold, transferred or
otherwise alienated or hypothecated so long as such RSUs are subject to the
restrictions provided for in this Agreement.

 

(c)                                  Upon your termination of employment with
the Company or its subsidiaries for any reason other than those which result in
a lapse of restrictions pursuant to Section 4(a)(2), then any RSUs as to which
the foregoing restrictions have yet to lapse pursuant to Section 4 shall be
forfeited by you.

 

Section 4.                                          LAPSE OF RESTRICTIONS1

 

(a)                                 The restrictions set forth in Section 3
hereof shall lapse (provided that such RSUs have not previously been forfeited
pursuant to the provisions of Section 3(c) hereof) with respect to the number of
RSUs determined as specified below upon the occurrence of any of the following
events (any such event, a “Vest Date”):

 

(1)                                 The RSUs subject to this RSU Award shall
vest and restrictions thereon shall lapse at a rate of one third of such number
per year on March 6th of each year, commencing with [FIRST ANNIVERSARY] and
annually thereafter ending with [THIRD ANNIVERSARY], provided that Grantee’s
employment with the Company has not terminated on or before such date or the
exceptions set forth in Sections 4(a)(2) or (3) are met.

 

(2)                                 Notwithstanding the foregoing, the
restrictions set forth in Section 3 hereof shall lapse immediately (provided
that such RSUs have not previously been forfeited pursuant to the provisions of
Section 3(c) hereof) as set forth in Section 4(a)(1) hereof with respect to all
RSUs which remain subject to the foregoing restrictions, if the employment of
the Grantee by the Company or its subsidiaries is terminated on account of
death, the Grantee’s Disability occurs or a Qualifying Termination occurs within
two (2) years following a Change of Control of the Company. In the event of
Grantee’s Retirement from the Company, the restrictions set forth in Section 3
hereof shall continue to lapse (provided that such RSUs have not previously been
forfeited pursuant to the provisions of Section 3(c) hereof) as set forth in
Section 4(a)(1) hereof with respect to all RSUs which remain restricted, if the
Grantee Retires and delivers a signed non-competition agreement in a form
acceptable to the Company.  Notwithstanding the foregoing and regardless of
reason for termination, under all circumstances other than your Qualifying
Termination within two (2) years following a Change in

 

--------------------------------------------------------------------------------

1  Additional criteria which are solely applicable to Section 16 officers are
included in Appendix C.

 

1

--------------------------------------------------------------------------------


 

Control, any RSUs held less than one year from the Grant Date will be forfeited
upon termination of employment prior to the date set forth in
Section 4(a)(1) hereof.  Nothing in the Plan or this RSU Award confers any right
of continuing employment with the Company or its subsidiaries.  Notwithstanding
anything to the contrary herein, in the event your employment is terminated for
Cause (as defined herein), regardless of whether you are retirement eligible,
you will forfeit your right to receive any unvested RSUs, unless otherwise
prohibited by law.

 

(3)                                 Notwithstanding the foregoing, the
restrictions set forth in Section 3 hereof shall lapse immediately (provided
that such RSUs have not previously been forfeited pursuant to the provisions of
Section 3(c) hereof) as set forth in Section 4(a)(1) hereof with respect to all
RSUs which remain subject to the foregoing restrictions, if in the event of a
Change of Control the successor to the Company does not assume this RSU Award.

 

For purposes of this Agreement, “Retirement” shall mean your retirement as
determined in accordance with applicable Company personnel policies and the Plan
policies.  “Disability” and “Change of Control” shall have the meanings given to
them in Appendix B to this Agreement.  In connection with a Change in Control,
the term “Qualifying Termination” means your involuntary termination of
employment by the Company without Cause or your resignation for Good Reason. 
For this purpose, “Cause” means your dishonesty, fraud, willful misconduct,
breach of fiduciary duty, conflict of interest, commission of a felony, material
failure or refusal to perform your job duties in accordance with Company
policies, a material violation of Company policy that causes harm to the Company
or its subsidiaries or other wrongful conduct of a similar nature and degree and
“Good Reason” means a material diminution of your compensation (including,
without limitation, base compensation, annual bonus opportunities, and/or equity
incentive compensation opportunities), a material diminution of your authority,
duties or responsibilities, a material diminution in the authority, duties or
responsibilities of the supervisor to whom you are required to report or a
material diminution of the budget over which you retain authority; provided,
however, that no later than sixty (60) days after learning of the action (or
inaction) described herein as the basis for a termination of employment for Good
Reason, you must advise the Company in writing that the action (or inaction)
constitutes grounds for a termination of your employment for Good Reason, in
which event the Company will have thirty (30) days to correct such action (or
inaction) (the “Cure Period”) and if such action (or inaction) is timely
corrected within the Cure Period, then you will not be entitled to terminate
your employment for Good Reason as a result of such action (or inaction). If
such action or inaction is not timely corrected within the Cure Period, then you
will be entitled to terminate your employment for Good Reason at any time within
the one-hundred and twenty (120) day period following expiration of the Cure
Period.

 

(b)                                 No RSUs shall be vested and converted to
Shares and delivered to the Grantee or Grantee’s legal representative as herein
above provided unless and until the statutory amount of federal, state, non U.S.
or local tax withholding or other employment tax obligations the Company
determines is or may be required under applicable tax laws or regulations in
connection with the taxable income resulting from the lapse of the restrictions
set forth in Section 3 (the “Tax Withholding Obligation”) has been withheld or
paid pursuant to Section 5.

 

Section 5.                                          TAX WITHHOLDING

 

Regardless of any action the Company or the Grantee’s employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges and agrees that the ultimate liability for all Tax-Related
Items legally due by the Grantee is and remains the Grantee’s responsibility and
that the Company and or the Employer (i) make no representations nor
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this grant of RSUs, including the grant and vesting of RSUs,
subsequent delivery of Shares and/or cash related to such RSUs or the subsequent
sale of any Shares acquired pursuant to such RSUs and receipt of any dividend
equivalent payments (if any) and (ii) do not commit to structure the terms or
any aspect of this grant of RSUs to reduce or eliminate the Grantee’s liability
for Tax-Related Items. The Grantee shall pay the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Grantee’s participation in the Plan or the Grantee’s
receipt of RSUs or of Shares pursuant to RSUs that cannot be satisfied by the
means described below. Further, if the Grantee is subject to tax in more than
one jurisdiction, the Grantee acknowledges that the Company and/or Employer (or
former Employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. The Company may refuse to
deliver the Shares if the Grantee fails to comply with the Grantee’s obligations
in connection with the Tax-Related Items.

 

Prior to the taxable or tax withholding event, as applicable, the Grantee shall
pay, or make adequate arrangements satisfactory to the Company or to the
Employer (in their sole discretion) to satisfy all Tax-Related Items.  In this
regard, the Grantee authorizes the Company or Employer to withhold all
applicable Tax-Related Items legally payable by the Grantee by (1) withholding a
number of Shares otherwise deliverable equal to the Retained Share Amount (as
defined below), (2) withholding from the Grantee’s wages or other cash
compensation paid by the Company and/or Employer; and/or (3) withholding from
proceeds of the sale of Shares acquired upon settlement of the RSUs, either
through a voluntary sale or through a sale arranged by the Company (on the
Grantee’s behalf pursuant to this authorization), to the extent permitted by the
Administrator.  The “Retained Share Amount” shall mean a number of Shares equal
to the quotient of the minimum statutory tax withholding obligation of the
Company triggered by the RSUs on the relevant date, divided by the fair

 

2

--------------------------------------------------------------------------------


 

market value of one Share on the relevant date or as otherwise provided in the
Plan.  If the obligation for Tax-Related Items is satisfied by withholding a
number of Shares as described herein, the Grantee understands that he or she
will be deemed to have been issued the full number of Shares subject to the
settled RSUs, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of the settlement of
the RSUs.

 

Grantee acknowledges and understands that Grantee should consult a tax adviser
regarding Grantee’s tax obligations prior to such settlement or disposition.

 

Section 6.                                          SEVERABILITY

 

In the event that one or more of the provisions of this Agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

 

Section 7.                                          DATA PROTECTION

 

THE GRANTEE HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE
AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE GRANTEE’S PERSONAL DATA AS
DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS APPLICABLE, THE EMPLOYER, AND THE
COMPANY AND ITS SUBSIDIARIES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN. THE GRANTEE
UNDERSTANDS THAT THE COMPANY, ITS SUBSIDIARIES AND THE EMPLOYER HOLD CERTAIN
PERSONAL INFORMATION ABOUT THE GRANTEE, INCLUDING, BUT NOT LIMITED TO, NAME,
HOME ADDRESS AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL SECURITY OR INSURANCE
NUMBER OR OTHER IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY
SHARES OR DIRECTORSHIPS HELD IN THE COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER
ENTITLEMENT TO SHARES AWARDED, CANCELED, PURCHASED, EXERCISED, VESTED, UNVESTED
OR OUTSTANDING IN THE GRANTEE’S FAVOR FOR THE PURPOSE OF IMPLEMENTING, MANAGING
AND ADMINISTERING THE PLAN (“DATA”).  THE GRANTEE UNDERSTANDS THAT THE DATA
MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED
IN THE GRANTEE’S COUNTRY OR ELSEWHERE, INCLUDING OUTSIDE THE EUROPEAN ECONOMIC
AREA, AND THAT THE RECIPIENT COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND
PROTECTIONS THAN THE GRANTEE’S COUNTRY. THE GRANTEE UNDERSTANDS THAT HE/SHE
MAY REQUEST A LIST WITH THE NAMES AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF
THE DATA BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE. THE GRANTEE
AUTHORIZES THE RECIPIENTS TO RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE
DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN, INCLUDING
ANY REQUISITE TRANSFER OF SUCH DATA, AS MAY BE REQUIRED TO A BROKER OR OTHER
THIRD PARTY WITH WHOM THE GRANTEE MAY ELECT TO DEPOSIT ANY SHARES ACQUIRED UNDER
THE PLAN. THE GRANTEE UNDERSTANDS THAT DATA WILL BE HELD ONLY AS LONG AS IS
NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE PARTICIPATION IN THE PLAN. THE
GRANTEE UNDERSTANDS THAT HE/SHE MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL
INFORMATION ABOUT THE STORAGE AND PROCESSING OF THE DATA, REQUIRE ANY NECESSARY
AMENDMENTS TO THE DATA OR REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY CASE
WITHOUT COST, BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE IN WRITING.
THE GRANTEE UNDERSTANDS THAT REFUSING OR WITHDRAWING CONSENT MAY AFFECT THE
GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN. FOR MORE INFORMATION ON THE
CONSEQUENCES OF REFUSING TO CONSENT OR WITHDRAWING CONSENT, THE GRANTEE
UNDERSTANDS THAT HE/SHE MAY CONTACT THE STOCK PLAN ADMINISTRATOR AT THE COMPANY.

 

Section 8.                                          ACKNOWLEDGMENT AND WAIVER

 

By accepting this grant of RSUs, the Grantee acknowledges and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement;

 

(b)                                 the grant of RSUs is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Shares or RSUs, or benefits in lieu of Shares or RSUs, even if Shares
or RSUs have been granted repeatedly in the past;

 

(c)                                  all decisions with respect to future
grants, if any, will be at the sole discretion of the Company;

 

(d)                                 the Grantee’s participation in the Plan
shall not create a right to further employment with Employer and shall not
interfere with the ability of Employer to terminate the Grantee’s employment
relationship and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law;

 

(e)                                  the Grantee is participating voluntarily in
the Plan;

 

(f)                                   RSU grants and resulting benefits are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and are outside
the scope of the Grantee’s employment contract, if any;

 

3

--------------------------------------------------------------------------------


 

(g)                                  RSU grants and resulting benefits are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments insofar as permitted by law;

 

(h)                                 in the event that the Grantee is not an
employee of the Company, this grant of RSUs will not be interpreted to form an
employment contract or relationship with the Company, and furthermore, this
grant of RSUs will not be interpreted to form an employment contract with the
Employer or any subsidiary of the Company;

 

(i)                                     the future value of the Shares is
unknown, may increase or decrease from the date of grant or vesting of the RSU
and cannot be predicted with certainty; and

 

(j)                                    in consideration of this grant of RSUs,
no claim or entitlement to compensation or damages shall arise from termination
of this grant of RSUs or diminution in value of this grant of RSUs resulting
from termination of the Grantee’s employment by the Company or the Employer (for
any reason whatsoever) and the Grantee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting the terms of this Agreement, the Grantee shall be deemed
irrevocably to have waived any entitlement to pursue such claim.

 

Section 9.                                          CONFIDENTIALITY; NO RIGHT TO
CONTINUING EMPLOYMENT

 

This Agreement and the receipt of any RSUs hereunder are conditioned upon
Grantee not disclosing this Agreement or said receipt to anyone other than
Grantee’s spouse or financial advisor or senior management of the Company or
senior members of the Company’s Law and Executive Services departments during
the period prior to the lapse of the restrictions hereunder. If disclosure is
made by Grantee to any other person not authorized by the Company, Grantee
hereby agrees to forfeit any RSUs received hereunder and to surrender to the
Company said Shares. Nothing in the Plan or this Agreement confers any right to
continuing employment with the Company or its subsidiaries.

 

Section 10.                                   GRANT-SPECIFIC TERMS

 

Appendix A contains additional terms and conditions of the Agreement applicable
to Grantees residing outside the U.S.  In addition, Appendix A also contains
information and notices regarding exchange control and certain other issues of
which the Grantee should be aware that may arise as a result of participation in
the Plan.  Appendix B contains additional terms in compliance with Section 409A
of the US Internal Revenue Code.  Appendix C contains additional terms
applicable to Section 16 officers.

 

Section 11.                                   ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 12.                                   EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms of this Agreement by
electronically signing this Agreement. If you have not electronically signed
this Agreement within two (2) months, the Company is not obligated to provide
you any benefit hereunder and may refuse to issue Shares to you under this
Agreement.  In addition, by accepting the terms of this Agreement, you
acknowledge and agree that your prior RSU grants, if any, are amended to include
the 409A provisions that are part of this Agreement in Appendix B.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first herein above written.

 

 

FLUOR CORPORATION

 

 

 

 

By:

 

 

 

David T. Seaton

 

 

Chairman and Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

 

FLUOR CORPORATION
RESTRICTED STOCK UNIT AWARD FOR NON-U.S. GRANTEES

UNDER THE 2008 AMENDED & RESTATED EXECUTIVE PERFORMANCE INCENTIVE PLAN

 

TERMS AND CONDITIONS

 

This Appendix A, which is part of the Agreement, includes additional terms and
conditions of the Agreement that will apply to you if you are resident in the
countries listed below.  Capitalized terms used but not defined herein shall
have the same meanings assigned to them in the Plan and the Agreement.

 

NOTIFICATIONS

 

This Appendix A also includes information regarding exchange control and certain
other issues of which you should be aware with respect to your participation in
the Plan.  The information is based on the securities, exchange control and
other laws in effect in the respective countries as of [DATE].  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information in this Appendix A as the only
source of information relating to the consequences of your participation in the
Plan because such information may be out-of-date when your RSUs vest and/or you
sell any Shares acquired under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to your particular situation.  As a result, the Company is not in a
position to assure you of any particular result.  You are therefore advised to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your situation.

 

Finally, if you are a citizen or resident of a country other than that in which
you are currently working, the information contained herein may not apply to
you.

 

GRANT-SPECIFIC TERMS

 

Below please find country specific language that applies to Australia, Canada,
Chile, Germany, the Netherlands, Russia, South Africa, Spain and the UK.

 

AUSTRALIA

 

Terms and Conditions

 

Prospectus Information.  The “Offer Document” and “Australian Rules” contain
additional terms and conditions that govern the RSU.  Grantees should review
those documents carefully.  In addition, the written or other materials provided
to Grantees in connection with the RSUs have been prepared for the purpose of
complying with the relevant United States securities regulations and applicable
stock exchange requirements.  The information disclosed may not be the same as
that which must be disclosed in a prospectus prepared under Australian law.

 

RSUs Settled in Shares Only.  Notwithstanding anything to the contrary in the
Plan and/or the Agreement, Grantee understands that RSUs granted to Grantee
shall be paid in Shares only and do not provide any right for Grantee to receive
a cash payment.

 

Notifications

 

Securities Law Information.  If Grantee acquires Shares pursuant to the RSU and
offers the Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law.  Grantees
should obtain legal advice on disclosure obligations prior to making any such
offer.

 

Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers.  The
Australian bank assisting with the transaction will file the report.  If there
is no Australian bank involved in the transfer, Grantee will be required to file
the report.

 

5

--------------------------------------------------------------------------------


 

CANADA

 

Terms and Conditions

 

Form of Payment.  Due to legal restrictions in Canada, and notwithstanding any
language to the contrary in the Plan, Grantees are prohibited from surrendering
previously owned Shares, or from attesting to the ownership of previously owned
Shares, to pay any tax liability in connection with the RSUs.  For the avoidance
of ambiguity, withholding in Shares for this RSU Award is permissible.

 

RSUs Settled in Shares Only.  Notwithstanding anything to the contrary in the
Plan and/or the Agreement, Grantee understands that RSUs granted to Grantee
shall be paid in Shares only and do not provide any right for Grantee to receive
a cash payment.

 

Language Consent

 

The following provision applies to residents of Quebec:

 

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.

 

Notifications

 

There are no country-specific notifications.

 

CHILE

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Securities Law Information.  Neither the Company, the award, nor any Company
shares acquired under the Plan are registered with the Chilean Registry of
Securities or are under the control of the Chilean Superintendence of
Securities.

 

Exchange Control Information.  If exchange control reporting is required , you
will be responsible for filing the report with the Central Bank of Chile.  In
addition, you must also file a report with the Central Bank if, in a given year,
you have kept investments, deposits, or credits abroad in an amount that exceeds
US$5,000,000.

 

Tax Information.  Registration of your investment in Company shares with the
Chilean Internal Revenue Service may result in more favorable tax treatment. 
Please consult your tax advisor for additional details.

 

GERMANY

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  Cross-border payments in excess of EUR12,500 must
be reported monthly to the German Federal Bank.  If Grantee uses a German bank
to transfer a cross-border payment in excess of EUR12,500 in connection with the
sale of Shares acquired under the Plan, the bank will file the report for you.

 

6

--------------------------------------------------------------------------------


 

THE NETHERLANDS

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Insider-Trading Notification.  Grantees should be aware of the Dutch
insider-trading rules, which may impact the sale of Shares acquired upon vesting
of the RSU.  In particular, Grantees may be prohibited from effectuating certain
transactions involving Shares if they have inside information about the
Company.  Grantees should consult their personal legal advisor if they are
uncertain whether the insider-trading rules apply to them.  By accepting the
Agreement and participating in the Plan, Grantee acknowledges having read and
understood this notification and acknowledges that it is his or her
responsibility to comply with the Dutch insider-trading rules.

 

Securities Law Notification.

 

[g77061koi001.jpg]

 

RUSSIA

 

Terms and Conditions

 

Securities Law Information.  Grantee acknowledges that the Agreement, the grant
of RSUs, the Plan and all other materials Grantee may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities in Russia.  The issuance of securities pursuant to the Plan has not
and will not be registered in Russia and therefore, the securities described in
any Plan-related documents may not be used for offering or public circulation in
Russia.

 

Grantee further acknowledges that in no event will Shares acquired upon vesting
of the RSUs be delivered to Grantee in Russia; all Shares acquired upon vesting
of the RSUs will be maintained on Grantee’s behalf in the United States.

 

Grantee acknowledges that Grantee is not permitted to sell Shares directly to a
Russian legal entity or resident.

 

Notifications

 

Grantee understands that Grantee is solely liable for all applicable Russian
exchange control requirements (including repatriation requirements applicable to
the proceeds from the sale of Shares).

 

SOUTH AFRICA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  To participate in the Plan, Grantee understands
that Grantee must comply with exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.

 

For RSUs, because no transfer of funds from South Africa is required, no filing
or reporting requirements should apply when the RSUs, if any, are granted or
when shares are issued upon vesting and settlement of the RSUs.

 

Because the Exchange Control Regulations change frequently and without notice,
Grantee understands that Grantee should consult a legal advisor prior to the
purchase or sale of shares under the Plan to ensure compliance with current
regulations.  Grantee understands that it is Grantee’s responsibility to comply
with South African exchange control laws, and neither the Company nor Grantee’s
Employer will be liable for any fines or penalties resulting from failure to
comply with applicable laws.

 

7

--------------------------------------------------------------------------------


 

SPAIN

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

No Special Employment or Similar Rights.  Grantee understands that the Company
has unilaterally, gratuitously, and discretionally decided to distribute awards
under the Plan to individuals who may be employees of the Company or its
subsidiaries throughout the world.  The decision is a temporary decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any of its subsidiaries presently
or in the future, other than as specifically set forth in the Plan and the terms
and conditions of Grantee’s RSU grant.  Consequently, Grantee understands that
any grant is given on the assumption and condition that it shall not become a
part of any employment contract (either with the Company or any of its
subsidiaries) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever. 
Further, Grantee understands and freely accepts that there is no guarantee that
any benefit whatsoever shall arise from any gratuitous and discretionary grant
since the future value of the awards and underlying shares is unknown and
unpredictable.  In addition, Grantee understands that this grant would not be
made but for the assumptions and conditions referred to above; thus, Grantee
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of awards shall be null and void and the Plan shall not have any effect
whatsoever.

 

Further, the RSU Award provides a conditional right to Shares and may be
forfeited or affected by Grantee’s termination of employment, as set forth in
the Agreement.  For avoidance of doubt, Grantee’s rights, if any, to the RSUs
upon termination of employment shall be determined as set forth in the
Agreement, including, without limitation, where (i) Grantee is considered to be
unfairly dismissed without good cause; (ii) Grantee is dismissed for
disciplinary or objective reasons or due to a collective dismissal;
(iii) Grantee terminates service due to a change location, duties or any other
employment or contractual condition; or (iv) Grantee terminates service due to
the Company’s or any of its subsidiaries’ unilateral breach of contract.

 

Securities Law Notice.  The RSUs granted under the Plan do not qualify as
securities under Spanish regulations.  By the grant of RSUs, no “offer of
securities to the public”, as defined under Spanish law, has taken place or will
take place in Spanish territory.  The present document and any other document
relating to the offer of RSUs under the Plan has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission), and it does not constitute a public offering prospectus.

 

Reporting Requirements.  Grantee is responsible for complying with all reporting
requirements applicable to holding the RSUs and the underlying Shares.

 

UNITED KINGDOM

 

Terms and Conditions

 

UK Rules. The RSU Award is granted under the “UK Rules,” which contain
additional terms and conditions that govern the RSU Award.  Grantees should
review the UK Rules carefully.

 

Notifications

 

There are no country-specific notifications.

 

8

--------------------------------------------------------------------------------


 

APPENDIX B

 

Compliance with Section 409A of the Internal Revenue Code

 

(a)                                 It is intended that the provisions of this
Agreement comply with Section 409A of the U.S. Internal Revenue Code
(“Section 409A”), and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

 

(b)                                 Neither Grantee nor any of Grantee’s
creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Grantee or for Grantee’s benefit under this Agreement may not be reduced by, or
offset against, any amount owing by Grantee to the Company or any of its
subsidiaries.

 

(c)                                  If, at the time of Grantee’s separation
from service (within the meaning of Section 409A), (i) Grantee is a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by the Company from time to time) and (ii) the Company
shall make a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company shall not pay such amount on the otherwise
scheduled payment date pursuant to Section 4 of this Agreement but shall instead
pay it, without interest, on the first business day after such six-month period
or, if earlier, upon the Grantee’s death.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, for the purpose of this Agreement, (i) if the RSUs have not
previously been forfeited, the RSUs shall vest on a Disability, which shall mean
that the Grantee is considered disabled in accordance with U.S. Treasury
Regulations section 1.409A-3(i)(4), determined as if all permissible provisions
of such regulation were in effect, and (ii) a Change of Control of the Company
is considered to have occurred with respect to the Grantee upon the occurrence
with respect to the Grantee of a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, as determined in accordance with U.S. Treasury Regulations
section 1.409A-3(i)(5).

 

(e)                                  Notwithstanding any provision of this
Agreement to the contrary, in light of the uncertainty with respect to the
proper application of Section 409A, the Company reserves the right to make
amendments to this Agreement as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A.  In any case,
Grantee shall be solely responsible and liable for the satisfaction of all taxes
and penalties that may be imposed on Grantee or for Grantee’s account in
connection with this Agreement (including, without limitation, any taxes and
penalties under Section 409A), and neither the Company nor any of its
subsidiaries shall have any obligation to indemnify or otherwise hold Grantee
harmless from any or all of such taxes or penalties.

 

9

--------------------------------------------------------------------------------


 

APPENDIX C

 

SECTION 16 OFFICERS

 

The following provision is added as subsection (C) to Section 4 of the Agreement
for Grantees who are Section 16 officers of the Company:

 

(C) None of the restrictions upon the RSUs subject to this RSU Award shall lapse
unless and until the Company meets the performance goal of [$GOAL] net earnings
for the fiscal year ending December 31, [GRANT YEAR], excluding a.) Litigation
or claims, judgments or settlements arising from discontinued operations (e.g.,
Doe Run litigation); b.) Subsequent adjudication or adjustment of tax positions
related to the above; c.) changes in accounting principles; d.) accruals for
reorganization and restructuring programs; e.) extraordinary items as determined
for financial statement purposes; f.) Significant merger or acquisition activity
involving the purchase of sale of assets or equity Interests; and g.) special
disposition of assets affecting operating cash flow.

 

10

--------------------------------------------------------------------------------